Title: Thomas Jefferson to Patrick Magruder, 30 May 1810
From: Jefferson, Thomas
To: Magruder, Patrick


          
            
                     Sir
             
                     Monticello 
                     May 30. 10.
          
          
		  Having occasion to turn to the volume of the Journals of the H. of R. of the US. which should contain my message to them of Mar. 7. 1808. on the batture of N. Orleans & their proceedings on it, I find that precisely that single volume is wanting in my collection. I presume it was not furnished me at the time, or it would now certainly 
                  be found with the rest of the set. being in a part of the country where
			 no such thing is to be obtained, I am obliged to ask the favor of you to furnish me with a copy of that volume, being wanting without delay to assist in furnishing materials in the defence of the action brought against me by E. Livingston. 
		   Accept the assurances of my esteem & respect.
          
            Th:
            Jefferson
        